DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 02/04/2022 and Applicant’s request for reconsideration of application 16/806848 filed 02/04/2022.
Claims 1-21 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating an employee benefit plan without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and 5 and all claims which depend from it are directed toward a method, independent claims 8 and 12 and all claims which depend from it are directed toward a system, and independent claims 15 and 19 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “collecting employment data about employees of a plurality of business entities, wherein the employment data comprises a number of dimensions of data collected from a number of sources; 	identifying a number of plan benefits for benefit plan for each of the business entities; 	determining metrics for the plan benefits during a given time interval; 	simultaneously modeling the plan benefits and the metrics for plan benefits to identify correlations among the number of dimensions of data and generalize rules for competitive benefit prediction; 	predicting, by predictive algorithms of a machine intelligence according to the modeling, a number of competitive benefits for an employee benefit plan of a particular business entity based on the employment data of the particular business entity; and 	generating the employee benefit plan for the particular business entity based on the number of competitive benefits, wherein modeling the employment data and plan benefits comprises: 	predicting, with a recurrent neural network of the predictive algorithms of the machine intelligence competitive benefits for the business entities according to the metrics for the plan benefits during a given time interval: 	computing, with a number of fully connected neural networks of the predictive algorithms of the machine intelligence, a probability density function for each competitive benefit predicted by the recurrent neural network: and 	calculating a weighted average of the probability density functions”. 

Claim 5 comprises inter alia the functions or steps of “collecting employment data about employees of a plurality of business entities, wherein the employment data comprises a number of dimensions of data collected from a number of sources: 	identifying a number of plan benefits for benefit plan for each of the business entities: 	determining metrics for the plan benefits during a given time interval: 	simultaneously modeling the plan benefits and the metrics for plan benefits to identify correlations among the number of dimensions of data and generalize rules for competitive benefit prediction: 	predicting, by predictive algorithms of a machine intelligence according to the modeling, a number of competitive benefits for an employee benefit plan of a particular business entity based on the employment data of the particular business entity; and 	generating the employee benefit plan for the particular business entity based on the number of competitive benefits, wherein metrics comprises a normalized benefit participation score from a recurrent neural network of the predictive algorithms of a machine intelligence”. 

Claim 8 comprises inter alia the functions or steps of “to collect employment data for a plurality of business entities, wherein the employment data comprises a number of dimensions of data collected from a number of sources; 	to identify a benefit plan for each of the business entities; 	to determine metrics for plan benefits of the benefit plans during a given time interval;	to simultaneously model the employment data and the metrics for plan benefits to identify correlations among the number of dimensions of data and generalize rules for competitive benefit prediction;	to forecast, according to the simultaneous modeling, a number of competitive benefits for an employee benefit plan of a particular business entity based on the employment data of the particular business entity using predictive algorithms of a machine intelligence; and	to generate the employee benefit plan for the particular business entity according to the number of competitive benefits, wherein in modeling the employment data and plan benefits:	to predict, with a recurrent neural network of the predictive algorithms of the machine intelligence of the computer system, competitive benefits for the business entities according to the metrics for the plan benefits during a given time interval:	to compute, with a number of fully connected neural networks of the predictive algorithms of the machine intelligence, a probability density function for each competitive benefit predicted by the recurrent neural network: and 	to calculate a weighted average of the probability density functions”.

Claim 12 comprises inter alia the functions or steps of “to collect employment data for a plurality of business entities, wherein the employment data comprises a number of dimensions of data collected from a number of sources:to identify a benefit plan for each of the business entities:	to determine metrics for plan benefits of the benefit plans during a given time interval;	to simultaneously model the employment data and the metrics for plan benefits to identify correlations among the number of dimensions of data and generalize rules for competitive benefit prediction;	to forecast, according to the simultaneous modeling, a number of competitive benefits for an employee benefit plan of a particular business entity based on the employment data of the particular business entity using predictive algorithms of a machine intelligence; and	to generate the employee benefit plan for the particular business entity according to the number of competitive benefits using the predicting program, wherein metrics for plan benefits comprise a normalized benefit participation score from a recurrent neural network of the predictive algorithms of the machine intelligence”.

Claim 15 comprises inter alia the functions or steps of “collecting employment data for a plurality of business entities, wherein the employment data comprises a number of dimensions of data collected from a number of sources;identifying a benefit plan for each of the business entities;	determining metrics for plan benefits of the benefit plans during a given time interval;	simultaneously modeling the employment data and the metrics for plan benefits to identify correlations among the dimensions of data and generalize rules for competitive benefit prediction;	forecasting according to the modeling, a number of competitive benefits for an employee benefit plan of a particular business entity based on the employment data of the particular business entity using predictive algorithms of a machine intelligence; and	generating the employee benefit plan for the particular business entity according to the number of competitive benefits, wherein modeling the employment data and plan benefits comprises:	predicting, with a recurrent neural network of the predictive algorithms of the machine intelligence of the computer system, competitive benefits for the business entities according to the metrics for the plan benefits during a given time interval:	computing, with a number of fully connected neural networks of the predictive algorithms of the machine intelligence of the computer system, a probability density function for each competitive benefit predicted by the recurrent neural network: and	calculating a weighted average of the probability density functions”.

Claim 19 comprises inter alia the functions or steps of “collecting employment data for a plurality of business entities, wherein the employment data comprises a number of dimensions of data collected from a number of sources;identifying a benefit plan for each of the business entities:	determining metrics for plan benefits of the benefit plans during a given time interval;	simultaneously modeling the employment data and the metrics for plan benefits to identify correlations among the dimensions of data and generalize rules for competitive benefit prediction:	forecasting according to the modeling, a number of competitive benefits for an employee benefit plan of a particular business entity based on the employment data of the particular business entity using predictive algorithms of a machine intelligence; and	generating the employee benefit plan for the particular business entity according to the number of competitive benefits, wherein metrics for plan benefits comprise a normalized benefit participation score from a recurrent neural network of the predictive algorithms of the machine intelligence”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Generating an employee benefit plan is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction (predicting program) to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. The machine learning/recurrent neural network are merely applied to the abstract idea and are claimed at a high level of generality and lack any claimed implementation details. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0039-0040] [0059]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-4, 6, 7, 9-11, 13, 14 16-18, 20, and 21, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The machine learning/recurrent neural network are merely applied to the abstract idea and are claimed at a high level of generality and lack any claimed implementation details. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. The computer system of the claims is merely used as tool for implementation of the abstract idea. Regarding arguments directed toward practical application, the claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction (predicting program) to apply the exception to a particular technological environment. Regarding applicant’s argument directed toward a unique combination to solve a problem, it is clear from the Guidance on Patent Subject Matter Eligibility that the addition or arrangement of abstract claim limits, even if novel, to an abstract idea does not make the abstract idea any less abstract and therefore, are still rendered patent ineligible. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-B submitted 
10/08/2021 used as prior art and in the conclusion section in the office action submitted 10/08/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/29/2022